Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not
be regarded as precedent or cited                 Nov 05 2014, 10:48 am
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                              GREGORY F. ZOELLER
Indianapolis, Indiana                         Attorney General of Indiana

                                              KATHERINE MODESITT COOPER
                                              Deputy Attorney General
                                              Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA
KIEON SMITH,                                  )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )       No. 49A05-1402-CR-74
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                   APPEAL FROM THE MARION SUPERIOR COURT
                   The Honorable Patrick Murphy, Master Commissioner
                           Cause No. 49F07-1309-CM-64065


                                   November 5, 2014

            MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Kieon Smith challenges the sufficiency of evidence supporting his conviction of

public intoxication, a Class B misdemeanor.1 We affirm.

                             FACTS AND PROCEDURAL HISTORY

          On September 27, 2013, Officer Maralee King was dispatched to help settle a dispute

between Smith and the mother of his children, Lakesha Daye, regarding the location of her

vehicle’s keys. On Officer King’s arrival, the family asked Smith to come out of the house

and talk to the officer. He did so and told her he “didn’t have shit…didn’t have any keys.”

(Tr. at 9.) Because Smith, Daye, several children, and other family members were in the area

talking and/or yelling, Officer King summoned backup.

          Officer Jose Navarro arrived in a marked car with sirens and lights activated. Officer

Navarro had to yell to make himself heard over the general clamor. He told Smith to “quit

yelling and screaming in the middle of the street, told him to get back.” (Id. at 19.) Smith

allowed Officer Navarro to search him, but the officer found no keys. Officer Navarro told

Smith to return to the house. Smith did, but he soon came back outside. Because Smith

continued to yell and scream, Officer Navarro arrested him for disorderly conduct and public

intoxication. After a bench trial, the court convicted Smith of public intoxication.

                                    DISCUSSION AND DECISION

          Our standard of review is well-settled:

          When reviewing the sufficiency of the evidence to support a conviction,
          appellate courts must consider only the probative evidence and reasonable
          inferences supporting the verdict. It is the fact-finder’s role, not that of
          appellate courts, to assess witness credibility and weigh the evidence to

1
    Ind. Code § 7.1-5-1-3 (2012).
                                                2
       determine whether it is sufficient to support a conviction. To preserve this
       structure, when appellate courts are confronted with conflicting evidence, they
       must consider it most favorably to the trial court’s ruling. Appellate courts
       affirm the conviction unless no reasonable fact-finder could find the elements
       of the crime proven beyond a reasonable doubt. It is therefore not necessary
       that the evidence overcome every reasonable hypothesis of innocence. The
       evidence is sufficient if an inference may reasonably be drawn from it to
       support the verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (quotations, citation, and footnote

omitted) (emphasis in original).

       Our legislature defined public intoxication as follows:

       [I]t is a Class B misdemeanor for a person to be in a public place or a place of
       public resort in a state of intoxication caused by the person’s use of alcohol or a
       controlled substance (as defined in IC 35-48-1-9), if the person:
                (1) endangers the person’s life;
                (2) endangers the life of another person;
                (3) breaches the peace or is in imminent danger of breaching the peace;
                     or
                (4) harasses, annoys2, or alarms another person.

Ind. Code § 7.1-5-1-3(a) (2012) (footnote added).

       Smith first asserts the State lured him into a public place because family members and

Officer King asked him to come out to talk to Officer King about Daye’s keys. Officers

Navarro and King testified Smith was alternately on the street and inside private property.

See State v. Moriarty, 74 Ind. 103, 103, 1881 WL 6411 (1881) (“Prima facie a public street

is a public place.”) (emphasis in original). But the record does not demonstrate Smith was

lured there by the State. Officer King testified family members asked Smith to come outside.

Additionally, Smith was not arrested when he came outside to talk to Officer King. Officer



                                               3
Navarro ordered Smith to return inside the house, which Smith did, but then Smith came

back outside of his own accord and was arrested thereafter. Thus, Smith’s argument is not

supported by the evidence favorable to the judgment.

        Next, Smith asserts the State did not prove he was “breaching the peace.” See Ind.

Code § 7.1-5-1-3(a)(3).

        A breach of the peace includes all violations of public peace, order or decorum.
        It is a violation or disturbance of the public tranquility or order and includes
        breaking or disturbing the public peace by any riotous, forceful, or unlawful
        proceedings. Thus, a breach of the peace may involve other offenses.

State v. Hart, 669 N.E.2d 762, 764 (Ind. Ct. App. 1996) (citation omitted). One of the “other

offenses” is disorderly conduct. See id. at 764 (“disorderly conduct can include a breach of

the peace”); and see Ind. Code § 35-45-1-3(a)(2) (disorderly conduct occurs when one

“recklessly, knowingly, or intentionally makes unreasonable noise and continues to do so

after being asked to stop”). Thus, as the court convicted Smith of public intoxication, it

explained the disorderly conduct charge was “duplicate more or less . . . since I’m covering

the language of the breach of peace [in] the public intoxication charge.” (Tr. at 39).

        Nevertheless, Smith argues that, with children on the scene, yelling adults, and police

sirens, the peace was already breached, such that his yelling and screaming did nothing more

to breach the peace than what had already occurred. We decline to give credence to Smith’s

assertion that his disorderly behavior – his continued screaming and yelling after being

ordered to return inside the house and after being asked to stop yelling – did not justify his


2
 We note the constitutionality of the statute’s use of the word “annoy” is pending before our Indiana Supreme
Court. See Morgan v. State, 4 N.E.3d 751 (Ind. Ct. App. 2013), trans. granted 8 N.E.3d 202 (Ind. 2014).
                                                     4
arrest, regardless what other distractions may have existed at the scene. Smith’s behavior

was sufficient to support his conviction for public intoxication. See, e.g., Whited v. State,

256 Ind. 386, 388-90 (1971) (disorderly conduct conviction upheld due to the nature of

defendant’s conduct; State did not need to present testimony that defendant’s behavior, in

fact, disturbed any specific neighbor’s peace).

       The State presented sufficient evidence Smith was on public property while

intoxicated and his conduct breached the peace. We accordingly affirm.

       Affirmed.

VAIDIK, C.J., and FRIEDLANDER, J., concur.




                                             5